Title: Treasury Department Circular to the Collectors of the Customs, 22 February [5–March] 1793
From: Hamilton, Alexander,Treasury Department
To: Collectors of the Customs


Treasury Department Febry 22d [–March 5,] 1793
Sir,
I have made the following arrangement with the Bank of the united States for the accommodation of the merchants whose bonds for duties shall become payable between this date and the last day of the ensuing march.
The Bank will discount during the period mentioned, the notes of such merchants as are endebted to the Custom house, for 30 days, for the respective sums that shall become payable. The Bank will receive those notes from you as cash; they must therefore be drawn in your favour only.
You will please to furnish the Bank with an abstract of the Bonds which will fall due within the time the arrangement is to continue; specifying, names, sums, and times when due. You will make known this arrangement in conversation.
I am with great consideration   Sir   Your obedt Servt
Alexander Hamilton
